Title: From George Washington to Brigadier General David Forman, 19 October 1777
From: Washington, George
To: Forman, David



Head Quarters [Worcester Township, Pa.] 19th October 1777
Sir

I have yours of the 17th and am sorry to hear, that the information you have recd of the intent of the Enemy, to destroy the Salt works upon the Sea Coast of Monmouth County, will divert you from coming to the reinforcement of this Army; but these works are so truly valuable to the public, that they are certainly worth your attention. If you should have any force to spare, after protecting the Salt Works, I think you had better, instead of crossing the Delaware, direct it to Red Bank upon the Jersey Shore, opposite to Fort Mifflin, where we have a Body of Men posted for the defence of the Chevaux de frize.
The Enemy, last night, left Germantown and fell down to Philada. our Army will move downwards in the Morning. I congratulate you upon our Success to the Northward which is beyond our utmost expectation, and I hope the example will incite us to make as compleat a conquest of Genl Howe. I am Sir Yr most obt Servt

Go: Washington

